
	
		III
		110th CONGRESS
		2d Session
		S. RES. 664
		IN THE SENATE OF THE UNITED STATES
		
			September 17, 2008
			Mrs. Dole submitted the
			 following resolution; which was referred to the
			 Committee on Environment and Public
			 Works
		
		RESOLUTION
		Celebrating the centennial of Union Station
		  in Washington, District of Columbia.
	
	
		Whereas, on February 28, 1903, President Theodore
			 Roosevelt signed into law the act entitled An Act to provide a union
			 railroad station in the District of Columbia, and for other purposes,
			 and Daniel Burnham, a noted architect from Chicago, Illinois, was chosen to
			 design the building;
		Whereas, on October 27, 1907, Union Station officially
			 opened at 6:50 a.m. when the Baltimore and Ohio Pittsburgh Express pulled in to
			 the station;
		Whereas the building was ultimately completed in
			 1908;
		Whereas, in 1924, 5,000 cheering fans met the victorious
			 Washington Nationals at Union Station after they defeated the Boston Red Sox to
			 capture the American League pennant;
		Whereas, in 1951, President Harry Truman dedicated the
			 Presidential Suite at Union Station as a home away from home for
			 members of the Armed Services;
		Whereas, in 1968, in preparation for the bicentennial of
			 the United States, the decision was made to transform the building into a
			 National Visitor Center;
		Whereas Congress then passed the Union Station
			 Redevelopment Act of 1981 (Public Law 97–125; 95 Stat. 1667) to return Union
			 Station to its original use as a transportation center;
		Whereas, in 1983, the Union Station Redevelopment
			 Corporation was created to oversee the development of the station into an
			 operating railroad station, to restore the architectural and historical
			 elements of the structure, to explore collaboration with the private sector in
			 the commercial development of the station, and to withdraw the Federal
			 Government from active management of the station;
		Whereas the renovation and restoration of Union Station
			 began on August 13, 1986, with the ringing of an old train bell;
		Whereas the restoration of Union Station was the largest
			 public-private restoration project accomplished in the United States;
		Whereas the restoration took 2 years and the grand
			 reopening was held on September 29, 1988;
		Whereas, in 2008, Union Station includes more than 210,000
			 square feet of retail space, including 50,000 square feet of restaurant
			 space;
		Whereas Union Station is the corporate headquarters for
			 Amtrak and contains 200,000 square feet of Amtrak passenger and baggage
			 facilities;
		Whereas 32,000,000 people visit Union Station annually;
			 and
		Whereas Union Station is the most visited tourist
			 destination in Washington, District of Columbia: Now, therefore, be it
		
	
		That the Senate—
			(1)celebrates the
			 centennial of Union Station in Washington, District of Columbia;
			(2)applauds the
			 efforts of the people who worked to preserve this national treasure; and
			(3)encourages the
			 people of the United States to continue to visit and learn about Union Station
			 and its storied history.
			
